FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 CURRENT REPORT Date of Report: September 30, 2009 Dragon Jade International Limited (Exact name of registrant as specified in its charter Suite 14 B, Empire Land Commercial Centre, 91-85 Lockhart Road, Hong Kong, SAR, China (Address of Principal Executive Offices) Registrant's telephone number, including area code: (630) 887-2388 BVI 0-53593 None (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F T Form 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes o No T (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): September30, March31, Assets Current assets Cash and Bank Deposits $ Amount due from Related Company Deposit & Other receivable 8 8 Total current assets Plant, machinery and equipment, net 0 30 Total assets Liabilities and stockholders' equity Current liabilities Accounts Payable 0 0 Amount due to Directors 0 0 Accruals & Other payable 0 Total current liabilities 0 Stockholders' equity Common stock, 100,000,000 shares authorized and 30,410,000 issued and outstanding at no par value Retained earnings ) ) Other Comprehensive Income Total stockholders' equity Total liabilities and stockholders' equity $ (Unaudited) For the three months ended For the six months ended September 30, September 30, Revenue $ Cost of revenue Gross profit Expenses Selling, general and administrative ) Income/(loss) from operations ) Other income Interest income 8 50 20 99 Total other income 8 50 20 99 Loss from operations ) Income tax Net loss ) Currency exchange gain (loss) ) (3 ) ) Comprehensive loss $ ) ) $ ) $ ) Net Loss per share $ ) $ ) $ ) $ ) Net Comprehensive Loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding (Unaudited) For the six months ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net income/(loss) to net cash used in operating activities: Depreciation 30 41 Changes in assets and liabilities: Deposits and other receivables - Related ) Deposits and other receivables - Third 0 ) Accounts payables 0 ) Accrued liabilities and other payables-Third ) Net cash (used in) operating activities ) ) Cash flow from investing activities Acquisition of assets Net cash (used in) investing activities Cash flow from financing activities Cash advanced from directors Cash for private placement Net cash provided by financing activities Effect of foreign exchange rate changes on cash and cash equivalent (3 ) ) Cash and cash equivalents: Net (decrease) increase ) ) Balance at beginning of period Balance at end of period $ $ Supplemental cash flow information: Cash paid for income taxes Cash paid for interest $ $ Non-cash financing sources: Shareholder loans converted to common stock $ $ Common Retained Earnings (Deficit) Other Comprehensive Income Total Stockholders' Equity (Deficit) Shares Stock Balance, March 31, 2008 $ $ ) $ $ Issuance of shares to founders Issuance of shares for private placement Net loss for the year ) ) Foreign currency translation adjustment ) ) Balance, March 31, 2009 ) Net loss for the six months ended September 30, 2009 ) ) Foreign currency translation adjustment (3
